IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 176 EAL 2014
                              :
              Petitioner      :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
          v.                  :
                              :
                              :
DANIEL DOUGHERTY,             :
                              :
              Respondent      :


                                       ORDER


PER CURIAM

      AND NOW, this 2nd day of October, 2014, the Petition for Allowance of Appeal

is DENIED.

     Justice Stevens notes his dissent and would grant the Petition for Allowance of
Appeal